Title: To James Madison from David Jameson, 23 August 1780
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Aug 23. 1780

I have to acknowledge your favour of the 8th. mentioning the reports from the West Indies. Notwithstanding our Bay is so closely watched by the Enemy’s private armed Vessels we have had some arrivals, and they give us reason to believe Jamaica is invested by the combined Fleets. If it is, I must suppose so great an Armament will find little difficulty in taking it. The Governor went last week to Albemarle, and will not return till Monday or tuesday next. before he set out he recd a letter from the President of Congress acquainting him what States had acceded to the Act of Congress of the 18t. of March. This notification he did not think sufficient for him to put our Act in execution, And I suppose the certificate you inclosed from the board of Treasury will have no greater weight. In his letter to Congress on this subject he required authentic copies of the Acts of the several States, and until he has such I doubt if he will issue his proclamation. You will see by our Act of Assembly Assessors are to be appointed, and the property valued in October, and unless this matter is soon put in motion, the distant Counties will not be able to execute the Law in proper time. several other ills will attend a delay. I wish authenticated copies of the several Acts to be sent as soon as possible By the last Post Mr Thompson sent some letters of Marque directed to the Governor. on the packet he wrote “on public service” and undersigned “Charles Thompson”. The postmaster says nothing is free of postage by authority of Mr Thompson. The charge on this packet is £149.6.8. there was in another packet the Journals of Congress for July, postage £7.13.4. And on the letter from the Treasury office, a charge of £5.6.8. I supposed all letters & packets from the public offices of Congress were free, and mention the matter to you that the postMaster may be called to Accot. I am very sorry to inform you we have nearly issued the two Millions, what we are to do from this time to the setting of the Assembly is out of my power to say—indeed what can or will be done then, is not easy to foresee We are really in most deplorable condition. We have no Blankets nor Tents for the 3000 recruits and very little clothing—not enough for our old Soldiers—no Money—no Credit. The subject is too affecting to dwell on
Adieu    Your affe. hum. Servt
David Jameson
We have nothing from the South since my last.
